IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 00-40940



UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,

                                  versus

KENNEDY PETER GAMBOA,
                                               Defendant-Appellant.



           Appeal from the United States District Court
                for the Southern District of Texas

                             July 10, 2001

Before HIGGINBOTHAM and EMILIO M. GARZA, Circuit Judges, and DOWD*,
District Judge.

PER CURIAM:**

     Concluding that we have jurisdiction in this case, we accept

the government’s     confession   of   error   and   remand   to   the   able

district judge for resentencing, without the 17 months added on the

first remand.

     REMANDED.




     *
       District Judge of the Northern District of Ohio, sitting by
designation.
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.